In an action to recover damages for medical malpractice, etc., defendants Maimonides Hospital and Howard Freedman appeal separately, as limited by their briefs, from so much of a judgment of the Supreme Court, Kings County, entered December 24, 1975, as is in favor of plaintiffs and against them, upon a jury verdict. The judgment also brings up for review the jury’s apportionment of liability at 80% against the appellant hospital and 20% against appellant Freedman. Judgment affirmed insofar as appealed from, with one bill of costs payable jointly by appellants. In our opinion there is sufficient evidence in the record to justify the verdicts against the appellants and the apportionment of liability. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.